Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office action is in response to applicant’s communication filed 6/3/21. Claims 1 and 4-5 are currently pending and are being examined in this Office Action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The claim is indefinite because of applicant’s newly amended claim language of “wherein the precipitate is dissolved in the first crystal mother liquid, and added to the reaction solution”. The examiner is unsure which precipitate the applicant is referring to in the claim. Applicant’s claim 1 refers to a few different precipitates. In step 2, a precipitate is formed from a first crystallization step. In step 3, it appears two different precipitates are formed from a second crystallization step. One precipitate is from the slurry, another precipitate remains in 


Claim Rejections – 35 USC 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koizumi et al. (US 20100121103, pub date May 13, 2010), in view of Finn eta l. (US 20080213297, pub date Sep. 4, 2008) and/or Thomas et al. (US 20170081358, pub date March 23, 2017)
Applicant Claims
The instant claims are drawn to a method for producing methionine comprising the following steps (1) to (3): (1) a reaction step: a step of hydrolyzing 5-[2-(methylthio)ethyl]imidazolidine-2,4-dione in the presence of an alkali compound to obtain a reaction solution containing an alkali salt of methionine, (2) a first crystallizing step: a step of introducing carbon dioxide into the reaction solution and precipitating methionine from the reaction solution to obtain first crystals of methionine and a first crystal mother liquor, and (3) a second crystallizing step: a step in which after obtaining a slurry which contains precipitates containing second crystals of methionine precipitated by introducing carbon dioxide to the first crystal mother liquor and the slurry was subjected to centrifugation to separate the second crystals of methionine and the second crystal mother liquor by a solid-liquid separation, and the precipitate remained in the obtained the second crystal mother liquor is separated with a filter, wherein the remaining precipitate is a part of the precipitates floating in the mother liquor without settling, or on the surface of the mother liquor, wherein the precipitate is dissolved in 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Koizumi et al. teaches a process for producing methionine by hydrolyzing 5-[2-(methylthio)ethyl]imidazolidine-2,4-dione with KOH as shown below to give a first crystallization mother liquor and second crystals separately prepared (paragraphs 3 and 40):

    PNG
    media_image1.png
    191
    307
    media_image1.png
    Greyscale

Koizumi et al. teaches a first and second crystallization step, in which carbon dioxide is added to precipitate the methione to obtain first and second crystals and first and second mother liquors. For example in the second crystallization step, carbon dioxide was added to the first mother liquor to precipitate the methionine crystals, which was filtered to give second crystals. . Part of the first mother liquor was used to dissolve some of the precipitate and a portion of the first and second mother liquors are recycled for use in the hydrolysis reaction.   The second precipitate obtained after the second crystallization was dissolved in the mother 
Koizumi et al. further teaches that the slurry of the second crystals with mother liquor can be separated by centrifugation, 2300 times more than gravity, for the solid-liquid separation (paragraph 49).
The slurry liquid can be put in a pressure bottle, under pressure, to filter off the precipitate to give a wet cake, to improve the filtration rate of the second crystallization step and efficiently recover methionine crystals at low cost (paragraphs 51-64).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Koizumi et al. is deficient in the sense that it does not teach applicant’s polypropylene filter.
Finn et al. teaches that using a polypropylene frit allows filtration under vacuum (paragraph 76).
Thomas et al. teaches that polypropylene filters help prevent clogging (paragraph 144).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention, to use Finn et al.’s and/or Thomas et al.’s polypropylene filter for Koizumi et al.’s filtration, in order to filter under vacuum/pressure and/or to prevent clogging. Using the common and widely available polypropylene filters as the filter in Koizumi et al.’s pressure 
With regard to applicant’s limitation for “wherein the remaining precipitate is a part of the precipitates floating in the mother liquor without settling, or on the surface of the mother liquor, wherein the precipitate is dissolved in the first crystal mother liquid, and added to the reaction solution, and wherein a portion of the second crystal mother liquor is recycled to the second crystallization step”, the examiner maintains these are obvious optimization steps in a standard purification, especially since Koizumi et al. teaches multiple recrystallizations and isolations of precipitates, along with recycling of the mother liquor. Thus it would be obvious to remove visible precipitates in the mother liquor, and recycle it to the reaction solution. Removing precipitates from a supernatant repeatedly is standard in purifications, since a saturated supernatant can periodically produce more product precipitate upon standing. Koizumi et al. teaches multiple recrystallizations in series producing more product precipitate (examples). Thus, recycling, reusing, isolating and removing precipitates is an obvious optimization tool in chemistry to increase yields and purity of product, absent evidence to the contrary.

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s arguments that the art does not teach “filtering the resultant supernatant with a filter”. The examiner also acknowledges applicant’s arguments 
The examiner does not agree with applicant’s argument. The examiner has argued that filtering precipitates is an obvious optimization tool. It is obvious to remove visible precipitates in a recrystallization process from a supernatant. Furthermore, it is unclear how applicant’s 2.74% and 2.78% percentage of precipitates in Table 2 relates to the overall yield and purity of the final product.
Removing, isolating and recycling precipitates is an obvious optimization step in a standard purification, especially since Koizumi et al. teaches multiple recrystallizations and isolations of precipitates, along with recycling of the mother liquor. Thus it would be obvious to remove visible precipitates in the mother liquor, and depending on its purity either isolate the product or recycle the precipitate to the reaction solution. Removing solids that repeatedly precipitate from a supernatant is standard in purifications, since a saturated supernatant can repeatedly produce more product upon standing, absent evidence of unexpected results. Koizumi et al. teaches multiple recrystallizations in series producing more precipitated product (see examples). Thus, recycling, reusing, isolating and removing precipitates is an obvious optimization tool in chemistry to increase yields and purity of product, absent evidence to the contrary.
With regard to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner submits that 
Conclusion
No claim is allowed.
	
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.

Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658